                Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MD. RAFIQUL ISLAM and                   :
RAHIMA KHATUN, Husband and Wife         :
                                        :
                             Plaintiffs :    CIVIL ACTION
       v.                               :
                                        :  No. 2:20-cv-04227-JD
STRUCTURAL MACHINERY                    :
SOLUTIONS a/k/a and/or d/b/a and/or     :
f/k/a KALTENBACH, INC.,                 :
MUELLER INDUSTRIES, INC.,               :
MUELLER STREAMLINE COMPANY,             :
MUELLER SOUTHEAST, INC. and             :
ABC Maintenance Company(ies) 1-5,       :
ABC Consulting Company(ies) 1-5, and    :
ABC Manufacturing Company(ies) 1-5      :
                                        :
                          Defendants    :
______________________________________________________________________

                               MEMORANDUM OF LAW IN SUPPORT OF
                                 PLAINTIFFS’ MOTION TO REMAND

           I.       PROCEDURAL HISTORY

           On July 29, 2020, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and

wife, citizens of Pennsylvania, filed a Complaint in the Philadelphia County Court of

Common Pleas, captioned Islam v. Structural Machinery Solutions, et al. See Exhibit A.

           Two of the four presently known Defendants in the lawsuit are Pennsylvania

citizens. 1




1
    Plaintiffs also name fictitious defendants per Pennsylvania Rule of Civil Procedure 2005.

                                                            1
             Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 2 of 18




        Defendant, Mueller Streamline Company, is a Delaware corporation with a

principal place of business at 287 Wissahickon Avenue, North Wales, Pennsylvania,

19454. See Plaintiffs’ Complaint attached as Exhibit “A,” at ¶ 12.

       Defendant, Mueller Southeast, Inc., is a Pennsylvania corporation with a principal

place of business at 287 Wissahickon Avenue, North Wales, Pennsylvania, 19454. See

Exhibit A, at ¶ 17.

       On August 12, 2020, Defendants, Mueller Streamline Company and Mueller

Southeast, Inc. were served through their registered agents in Harrisburg, Pennsylvania.

On August 31, 2020, Defendants, Mueller Industries, Inc., Mueller Streamline Company

and Mueller Southeast, Inc. removed this matter to Federal Court on the purported basis

of diversity of citizenship under 28 U.S.C. §§ 1332(a)(1).

       Mueller Defendants, in their Notice of Removal, did not meet their “heavy burden”

of proving that any Pennsylvania Defendant was “fraudulently” named as a defendant in

Plaintiffs’ state court Complaint to defeat diversity. This case lacks complete diversity

because the Plaintiffs and two of the Defendants are citizens of Pennsylvania.

       The instant case must be remanded back to the Philadelphia County Court of

Common Pleas.

       II.      FACTUAL BACKGROUND

       On September 19, 2018, Plaintiff, Md. Rafiqul Islam, was working for Precision

Tube Company, LLC, at an industrial facility located at 287 Wissahickon Avenue, North

Wales, Pennsylvania. See Exhibit A, at ¶ 1. On that date, Mr. Islam was tasked with using

a Kaltenbach Reconditioned Universal Semi-Automatic Cold Sawing Machine,

Kaltenbach Model No. SKL 400 H, serial no. 109904, (hereinafter “the Kaltenbach Saw



                                            2
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 3 of 18




Machine” and/or “the Refurbished Saw Machine”) to remove tags from sections of copper

pipes. Id. at ¶ 2. Operators of the Refurbished Saw Machine, like Mr. Islam, were

supposed to be protected from projectiles by a safety guard/hood fitted on the

Refurbished Saw. Id. at ¶ 4.

       While Mr. Islam was operating the Refurbished Saw Machine, the section of

copper pipe he was cutting came loose of the Saw Machine’s clamps. Id. at ¶ 5. The

copper pipe ejected past the Saw Machine’s safety hood/guard and violently struck Mr.

Islam in the throat, face and chest causing catastrophic injuries including, inter alia,

multiple displaced and non-displaced fractures of the thyroid cartilage; dislocation of the

hyoid bone; open tracheostomy – in place for five (5) months; placement of percutaneous

endoscopic gastronomy (PEG) feeding tube; extensive lacerations - surgically repaired -

to the mandible, throat and chest with extensive disfiguring scarring including keloid

formation, particularly about the throat; and vocal-cord paresis. Id. at ¶¶ 6, 36.

       The Refurbished Saw was originally designed and/or manufactured in the 1980s

and was refurbished and sold by Defendant, Structural Machinery Solutions, Inc. Id. at ¶

25. The refurbishment of the Saw Machine included retrofitting a safety guard/hood onto

the machine for the protection of operators of the Refurbished Saw Machine. Id. at ¶ 26.

       On July 29, 2020, Plaintiffs filed suit in the Philadelphia Court of Common Pleas.

In addition to the manufacturer/seller of the Refurbished Saw, Plaintiffs also named as

Defendants: Mueller Industries, Inc., Mueller Streamline Company and Mueller

Southeast, Inc. (hereinafter “Mueller Defendants” when collectively referred to).

       Plaintiffs contend that the Mueller Defendants owned, operated and/or controlled

the industrial facility where Mr. Islam was injured. Id. at ¶ 54. Plaintiffs contend that



                                             3
           Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 4 of 18




Mueller Defendants were the parent company/controlling company of Precision Tube,

LLC and the employer of safety-related personnel responsible for the industrial facility. Id.

at ¶ 59. Plaintiffs contend that Mueller Defendants exercised control over the operations

at the facility. Id.

        Plaintiffs contend that, sometime prior to the accident, the Mueller Defendants

determined that a “new” automatic saw machine was needed at the facility. Id. at 21.

Plaintiffs contend that the acquisition of a “new” saw at the facility was the subject of a

Capital Expenditure Request and the purchase required approval by the Mueller

Defendants. Id. at 22. Plaintiffs contend that, as part of the Capital Expenditure Request,

Mueller Defendants eschewed the costlier purchase price of a brand-new saw machine

in favor of buying the Kaltenbach Refurbished Saw instead. Id. at 23-24.

        Plaintiffs bring a single negligence count against the Mueller Defendants. Plaintiffs

allege that the Mueller Defendants, by virtue of their ownership, operation and/or control

of the industrial facility, breached their duties to business invites, like Mr. Islam, to provide

a reasonably safe environment, free from hazards and dangerous conditions. Plaintiffs

also allege that Mueller Defendants, as Precision Tube, LLC’s parent company/controlling

company and the employer of safety-related personnel, breached their duty to provide

Mr. Islam a safe place to work.

        III.    LEGAL ARGUMENT

                A. No Complete Diversity

        Subject to limited exceptions, a plaintiff is entitled to choose between filing his or

her lawsuit in either federal or state court, as federal and state courts generally enjoy

concurrent jurisdiction. Markham v. Ethicon, 434 F. Supp. 3d, 261, 264 (E.D. Pa. 2020)



                                               4
           Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 5 of 18




citing Claflin v. Houseman, 93 U.S. 130 (1876). A defendant may, at its option, remove

an action originally filed in state court to federal court if the federal court would have had

original jurisdiction over the litigation. 28 U.S.C. § 1441(a). There are two type of subject

matter jurisdiction that may confer original jurisdiction: jurisdiction based on diversity of

citizenship; and jurisdiction based on a federal question raised in the case. 2

        Diversity jurisdiction exists where “the matter in controversy exceeds … $75,000,

exclusive of interest and costs and is between citizens of different states.” 28 U.S.C. §

1332(a)(1). The United States Supreme Court has held that in order for a federal court to

exercise its jurisdiction on the basis of diversity of citizenship, there must be “complete

diversity” between the parties. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365

(1978). Thus, “diversity of citizenship is not to be available when any plaintiff is a citizen

of the same state as any defendant.” Id. at 374.

        The Plaintiffs in this case are Pennsylvania citizens. The Plaintiffs allege that

Defendants, Mueller Streamline Co. and Mueller Southeast, Inc., are both citizens of

Pennsylvania. Plaintiff contends that Mueller Streamline Co. is a Pennsylvania citizen by

virtue of it having its principal place of business at 287 Wissahickon Avenue, North Wales,

Pennsylvania. Plaintiff contends that Mueller Southeast, Inc. is a Pennsylvania citizen by

virtue of it being incorporated in Pennsylvania and having its principal place of business

at 287 Wissahickon Avenue, North Wales, Pennsylvania. See Exhibit A at ¶¶ 12, 17.

        Since the Plaintiffs and two Defendants are both citizens of Pennsylvania,

complete diversity is destroyed.




2
 Here, neither the Complaint nor Defendants’ Notice of Removal suggest that federal question jurisdiction
provides a basis for original jurisdiction or removal.

                                                        5
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 6 of 18




              B. Defendants have not Met Burden of Proving Complete Diversity

       “Removal statutes should be strictly construed against removal and all doubts

should be resolved in favor of remand.” Markham, supra, at 264 citing In re Briscoe, 448

F. 3d 201, 217 (3d Cir. 2005). “The party who ‘urges jurisdiction on a federal court’ – in

the case of removal, the removing defendant – ‘bears the burden of proving that

jurisdiction exists.’” Id. at 264 quoting Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111

(3d Cir. 1990).

       In their Notice of Removal, Mueller Defendants concede that Mueller Southeast,

Inc. is a citizen of Pennsylvania while denying that Mueller Streamline Company is a

citizen of Pennsylvania.

       As purported support for their Notice of Removal, Mueller Defendants attach as an

exhibit an affidavit executed J. Dustin Greer. Mr. Greer affirms that he is “corporate

counsel for [Defendant] Mueller Industries, Inc.” Mr. Greer does not affirm that he has

any role or position with Defendant, Mueller Streamline Company.

       Defendant, Mueller Streamline Company, did not submit an affidavit from any

corporate officer. Nevertheless, Mr. Greer, as corporate counsel for Defendant, Mueller

Industries, Inc., certifies to the Court that Defendant, Mueller Streamline Company, is a

Delaware Corporation “with a principal place of business in Tennessee.” Mr. Greer’s

affidavit does not state where exactly in Tennessee, Defendant, Mueller Streamline

Company, purportedly maintains its principal place of business.

       Troublingly, Mr. Greer’s affidavit contains patently false information. Mr. Greer’s

affidavit states that non-party, “Precision Tube Co., LLC, owns … the production facility

… where plaintiff was allegedly injured.”



                                            6
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 7 of 18




       The Montgomery County Board of Assessment lists Defendant, Mueller Streamline

Company, as the legal owner of the industrial facility located at 287 Wissahickon Avenue,

North Wales, Pennsylvania. See Montgomery County Board of Assessment website

printout for 287 Wissahickon Avenue listing Mueller Streamline Company as the owner

attached as Exhibit “B.”

       In diversity cases, removal jurisdiction was designed to prevent discrimination

against out of state litigants. McSparen v. Weist, 402 F. 2d 867, 876 (3d Cir. 1968).

Plaintiffs’ counsel’s research shows that Defendant, Mueller Streamline Company, is

quite comfortable in the state court system of Pennsylvania having itself initiated multiple

lawsuits as the plaintiff in the Montgomery County Court of Common Pleas. In fact,

Mueller Streamline Company even gives its address as the subject industrial facility-

287 Wissahickon Avenue, North Wales, Pennsylvania, 1945 - in the captions of

those Montgomery County Court of Common Pleas lawsuits. See cover page of

Complaint in Mueller Streamline Company, Inc. v. Transtar Metals, Inc., et al.,

Montgomery County Court of Common Pleas, civil action no. 05-03111, attached hereto

as Exhibit “C;” see also cover page of Complaint in Mueller Streamline Company, Inc.

v. Transtar Holdings, Inc., et al., Montgomery County Court of Common Pleas, civil action

no. 05-14841, attached hereto as Exhibit “D.”

       The Mueller Defendants have not met their burden of showing that complete

diversity exists. The affidavit of Defendant, Mueller Industries, Inc.’s, corporate counsel

J. Dustin Greer does not definitively prove Defendant, Mueller Streamline Company’s,

foreign citizenship and contains patently false information regarding Defendant, Mueller

Streamline Company’s, legal ownership of the industrial facility where Mr. Islam was



                                             7
           Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 8 of 18




injured. Defendant, Mueller Streamline Company, is also “at home” in the Pennsylvania

state court system having initiated multiple suits there itself as a plaintiff.

         The law requires that all doubts should construed against removal and be resolved

in favor of remand. In re Briscoe, 448 F. 3d 201, 217 (3d Cir. 2005). Due to the doubtful

nature of Mr. Greer’s affidavit, this case must be remanded.

               C. Mueller Defendants have not Met Their Heavy Burden of Proving
                  Plaintiff “Fraudulently” Named Mueller Southeast, Inc. as a
                  Defendant to Defeat Diversity Jurisdiction

         “In the absence of a federal question, removal to federal court usually requires

complete diversity of citizenship of the parties and also that none of the parties in interest

properly joined and served as defendants is a citizen of the State in which such action is

brought." Salley v. Amerco, 213 U.S. Dist. LEXIS 98129, *3 (E.D. Pa. July 15, 2013) citing

28 U.S.C. § 1441(b). “The doctrine of fraudulent joinder represents an exception to these

requirements.” Salley, supra, at *3 citing In Re Briscoe, 448 F.3d 201, 215-16 (3d Cir.

2006).

         “Under the doctrine of fraudulent joinder, a defendant may still remove the action

if it can establish that any in-state resident or non-diverse defendant were ‘fraudulently’

named or joined solely to defeat federal court jurisdiction.” Id. citing In Re Briscoe, supra

at 215-16. “If a court determines that the joinder was ‘fraudulent’ in this sense, then the

court can "disregard for jurisdictional purposes, the citizenship of certain nondiverse

defendants, assume jurisdiction over a case, dismiss the nondiverse defendants, and

thereby retain jurisdiction." Id. citing In Re Briscoe at 215-16.

         “By contrast, if the Court determines that it does not have subject-matter

jurisdiction because the joinder was not fraudulent, it must remand to state court and may,



                                               8
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 9 of 18




where appropriate, ‘require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal.’” Id. citing 28 U.S.C. § 1447(c) and

quoting In Re Briscoe at 216.

       “The removing party bears the burden of demonstrating fraudulent joinder: ‘The

removing party carries a heavy burden of persuasion . . . for removal statutes are to be

strictly construed against removal and all doubts should be resolved in favor of remand.’”

Id. at *6 quoting Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992). The Third

Circuit has defined the standard for fraudulent joinder as follows:

       Joinder is fraudulent where there is no reasonable basis in fact or colorable
       ground supporting the claim against the joined defendant, or no real intention
       in good faith to prosecute the action against the defendants or seek a joint
       judgment. But, if there is even a possibility that a state court would find that
       the complaint states a cause of action against any one of the resident
       defendants, the federal court must find that joinder was proper and remand
       the case to state court.

Id. quoting In Re Briscoe at 217 (emphasis added).

       “The joinder of a party should be deemed fraudulent only if the claims are ‘wholly

insubstantial and frivolous.’” Salley, supra, at *7 quoting In Re Briscoe at 218. “The Third

Circuit has emphasized that proper joinder for jurisdictional purposes is a lower bar than

would be required for a claim to survive a motion to dismiss or a motion for summary

judgment.” Id. citing Batoff at 852 and Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111

(3d Cir. 1990).

       “In other words, a finding of fraudulent joinder is usually reserved for situations

where recovery from the nondiverse defendant is a clear legal impossibility.” Id. at 7.

“Fraudulent joinder should not be found simply because plaintiff has a weak case against

a non-diverse defendant.” Id. at *7-8 citing Boyer, supra, at 111.



                                             9
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 10 of 18




       The defendants alleging fraudulent joinder “bear a heavy burden of persuasion.”

Id. at * 11 citing Batoff, at 851 “In determining whether a defendant has met this burden,

a district court must analyze the complaint, assuming as true all factual allegations made

therein.” Pennsy Supply, Inc. v. Mumma, 2010 U.S. Dist. LEXIS 38167 (M.D. Pa. 2010)

citing Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1011 (3d Cir.

1987). The Honorable Jan E. DuBois has noted: “Under this standard, ‘it is possible that

a party is not fraudulently joined, but that the claim against the party ultimately is

dismissed for failure to state a claim upon which relief may be granted.’” Salley, supra, at

*12 quoting Batoff at 852.

       “The Third Circuit has permitted district courts to conduct only a ‘limited

consideration of reliable evidence that the defendant may proffer to support the

removal.’” Id. at *12 quoting In Re Batoff at 852 (emphasis added). ”Such evidence may

be found in the record from prior proceedings, which firmly establish the accrual date for

the plaintiff’s claim, or in other relevant matters that are properly subject to judicial notice.”

Id. quoting In Re Batoff at 852. “This ‘limited look,’ is cabined such that it ‘does not risk

crossing the line between a proper threshold jurisdictional inquiry and improper decision

on the merits.” Id. quoting In Re Batoff at 852.

       “In evaluating a defendant’s claim of fraudulent joinder, the Court must (1) ‘focus

on the plaintiff’s complaint at the time the petition for removal was filed; (2) the Court must

assume as true all factual allegations of the complaint; and (3) the Court must resolve all

uncertainties as to the current state of the controlling substantive law in favor of the

plaintiff.’” Mustafa v. Hobart Corp., 2002 U.S. Dist. LEXIS 11291, *5-6 (E.D. Pa. May 9,

2002) citing In Re Batoff, at 851.



                                               10
        Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 11 of 18




       Finally, a District Court “must resolve all contested issues of substantive fact in

favor of the plaintiff.” Salley at *14 quoting Boyer at 111 and citing Brown v. Jevic, 575 F.

3d 322, 326 (3d Cir. 2009)(“Removal statutes are to be strictly construed, with all doubts

resolved in favor of remand.”)

       Here are the factual allegations against Defendant, Mueller Southeast, Inc.,

contained in Plaintiff’s Complaint, which the Third Circuit requires this Honorable Court to

accept as true, for purposes of this Motion to Remand:

       1) Defendant, Mueller Southeast, Inc., is a Pennsylvania corporation;

       2) Defendant, Mueller Southeast, Inc., owned, operated, or controlled the
          industrial facility where Plaintiff was injured;

       3) Sometime prior to Mr. Islam’s accident, Defendant, Mueller Southeast, Inc.,
          determined that a “new” automatic saw machine was needed at the facility.

       4) As part of the Capital Expenditure Request related the acquisition of a “new
          saw machine,” Defendant, Mueller Southeast, Inc., considered purchasing a
          brand new saw machine before ultimately buying or approving the purchase of
          the subject refurbished 1980’s era saw machine instead;

       5) The saw machine that Defendant, Mueller Southeast, Inc., purchased had a
          retrofitted safety cover that permitted projectiles to exit the cutting area;

       6) Defendant, Mueller Southeast, Inc., undertook the supervision of the work
          being performed at the industrial facility, and in conjunction therewith
          established plans, recommendations, designs and specifications for the
          performance of the work;

       7) Defendant, Mueller Southeast, Inc., failed to enact or implement, and/or
          removed, neglected, or ignored, saw machine-related safety procedures,
          inspection procedures, audit procedures, operating procedures, training
          programs, safety devices, error-detection devices and/or other monitoring
          devices that would have prevented Mr. Islam’s accident;

       8) Defendant, Mueller Southeast, Inc., permitted hazardous conditions to exist
          and/or failed to warn and/or eliminate those hazardous conditions and/or failed
          to reasonably discover those hazardous conditions.




                                             11
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 12 of 18




       9) Defendant, Mueller Southeast, Inc., was the parent company, controlling
          company, employer of safety-related personnel, and/or otherwise exercised
          sufficient control over operations at the industrial facility.


See Exhibit A at ¶¶ 14, 20, 21-26, 54-59. Plaintiffs contend that Defendant, Mueller

Southeast, Inc.’s, actions and omissions combined with the conduct of the other

Defendants to cause Mr. Islam’s catastrophic injuries. Id. at ¶¶ 53-61.

       Mueller Defendants, in their Notice to Remove, contend that the Plaintiffs’

allegations as to Defendant, Mueller Southeast, Inc., are incorrect. Mueller Defendants

did not supply the Court with any exhibits that are properly subject to judicial notice. See

Salley, supra, at *12. As purported support for their contention about the falsity of the

allegations against Defendant, Mueller Southeast, Inc., the Mueller Defendants again rely

entirely on the affidavit of J. Dustin Greer. Mr. Greer affirms that he is “corporate counsel

for [Defendant] Mueller Industries, Inc.” Mr. Greer does not affirm that he has any role

or position with Defendant, Mueller Southeast, Inc.

       Defendant, Mueller Southeast, Inc. did not submit an affidavit from any Mueller

Southeast, Inc. corporate officer or employee. Nevertheless, Mr. Greer, as corporate

counsel for Defendant, Mueller Industries, Inc., certifies to the Court that Defendant,

Mueller Southeast, Inc. “is a Pennsylvania corporation which does not have a principal

place of business and the only property which is owned by Mueller Southeast, Inc. is a

Mueller fishing boat which is located in Florida.” According to Defendant, Mueller

Industries, Inc.’s, corporate counsel, Mr. Greer, the Defendant, Mueller Southeast, Inc.

“has nothing to do with [P]laintiff’s incident.”

       The Third Circuit permits only a ‘limited consideration of reliable evidence”

proffered by the Defendant. Salley, at *12 quoting In Re Batoff at 852. As earlier

                                               12
        Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 13 of 18




discussed, information contained in Mr. Greer’s Affidavit is dubious. Mr. Greer is not an

officer or employee of Mueller Southeast, Inc. Moreover, Mr. Greer repeatedly states that

non-party Precision Tube, LLC, is the legal owner of the industrial facility where Mr. Islam

was injured even though Montgomery County lists Mueller Streamline Company as the

legal owner of the premises. See Exhibit D.

       Plaintiff’ counsel’s research into Mueller Defendants and their various subsidiaries

and related companies provided the Plaintiffs with the necessary “reasonable basis in

fact” and/or “colorable ground supporting the claim against” Defendant, Mueller

Southeast, Inc.

       Contrary to Mr. Greer’s certification that Defendant, Mueller Southeast, Inc. has no

physical location, the LexisNexis.com “SmartLinx” Comprehensive Business Report for

Mueller Southeast, Inc., a Pennsylvania corporation, lists Defendant, Mueller Southeast,

Inc.’s, address as 287 Wissahickon Ave, North Wales, Pennsylvania, 19454-4115 i.e.

the industrial facility where Mr. Islam was injured. See cover page of LexisNexis.com

SmartLinx Comprehensive Business Report for Defendant, Mueller Southeast, Inc.

attached as Exhibit “E.” The SmartLinx Comprehensive Business Report further lists

Defendant, Mueller Southeast, Inc. has as having a sole “Operating Location:” 287

Wissahickon Ave, North Wales, Pennsylvania, 19454-4115 i.e. the industrial facility

where Mr. Islam was injured. See Exhibit E.

       Plaintiffs’ counsel has further uncovered publicly available documents to refute Mr.

Greer’s affidavit’s claim that Defendant, Mueller Southeast, Inc. only has two employees,

“a captain and a first mate.” On October 1, 2012 - a relevant time between the acquisition

of the Refurbished Saw and Mr. Islam’s accident - Mueller Southeast, Inc. filed an Article



                                            13
        Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 14 of 18




of Amendment with the Pennsylvania Department of State purportedly executed by the

“Vice President” of Mueller Southeast, Inc. See Mueller Southeast, Inc. Articles of

Amendment filed October 1, 2012 attached hereto as Exhibit “F.”

       In sum, Mueller Defendants have not met their “heavy burden” of proving that

Plaintiffs “fraudulently” named Defendant, Mueller Southeast, Inc. to defeat diversity. To

the contrary, Plaintiff had good grounds to name Pennsylvania Defendant, Mueller

Southeast, Inc., in this case.

       Perhaps sometime later in this litigation, Mueller Defendants will convince the

factfinder that Mueller Southeast, Inc. had “nothing to do” with this incident or industrial

facility located at 287 Wissahickon Avenue. Perhaps sometime later in this litigation,

Mueller Defendants will convince the factfinder that Mueller Southeast, Inc. was oddly

incorporated in Pennsylvania and registered in Pennsylvania for the purpose of owning a

boat in Florida, as Mr. Greer contends in his Affidavit.    However, for purposes of this

Motion to Remand, the question is not whether Plaintiffs’ claims against Defendant,

Mueller Southeast, Inc. will ultimately prove meritorious at trial. See Boyer at 113; see

also Batoff at 852. For the purposes of deciding Plaintiffs’ Motion to Remand, this

Honorable Court, must merely determine whether Plaintiffs, at the time they filed their

Complaint, had “a reasonable basis in fact or colorable ground supporting the claim

against” Defendant, Mueller Southeast, Inc. Boyer, at 111.

       Here, the Plaintiffs undeniably had “reasonable basis in fact and colorable ground

supporting the claims against” Defendant, Mueller Southeast, Inc. That is, Defendant,

Mueller Southeast, Inc., is a Pennsylvania corporation whom reputable research source




                                            14
           Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 15 of 18




LexisNexis shows as having its sole Operating Location as the very industrial facility

where Mr. Islam was catastrophically injured. See Exhibit G.

       Pennsy Supply, Inc. v. Mumma, 2010 U.S. Dist. LEXIS 38167 (M.D. Pa. 2010), is

analogous.     In Pennsy Supply, the plaintiff filed its trademark action against the

defendants in Pennsylvania state court. Id. at *1-2. The defendants removed the case to

federal court claiming that the Pennsylvania defendant, CACO, was fraudulently named

as a defendant by the plaintiff to defeat diversity. Id. at *6-7. To support their argument

that CACO was fraudulently named, the defendants provided the court with “several

affidavits and other documents” which they contended proved “that there is no possible

scenario in which [Pennsylvania Defendant] CACO was involved in the trademark dilution

or unfair competition, and that all of the claims brought by [p]laintiff are actually against

Mumma, not CACO.” Id. at * 9-10. The Court noted that: “[Pennsylvania Defendant]

CACO seeks to prove that it had gone out of business” prior to the plaintiff’s claims arising.

Id. *11.

       The Court stated that the defendants were “essentially asking the Court to weigh

in on the merits of [p]laintiff’s … claims against CACO, which is specifically prohibited by

the caselaw on fraudulent joinder.” Id. at *10. The Court remanded the case, stating:

        It may very well be that CACO will be able to prove that it had gone out of business
       before Mumma began using [the trade name in question]. However, that fact alone
       does not mean that CACO was fraudulently joined by [p]laintiff in this action.
       Defendants seek an inquiry into the actual merits of the claims alleged in the
       Complaint that is not proper in the current procedural disposition of the
       case. As noted above, fraudulent joinder analysis requires a court to analyze the
       [p]laintiff’s complaint and assume all the factual allegations are true … Whether
       [p]laintiffs will eventually succeed on the merits of these cases is not before the
       Court. Instead, this Court is tasked with determining whether [p]laintiff has alleged
       sufficient facts to create a reasonable basis in fact or colorable claim to support
       the claims against [d]efendants. This Court holds that [p]laintiff has done so, and
       that Defendant CACO was not fraudulently joined.

                                             15
         Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 16 of 18




Id. at * 11-12, citing Steel Valley, supra, at 1011. (emphasis added)

       The Honorable Petrese B. Tucker’s opinion in Mustafa v. Hobart Corp. 2002 U.S.

Dist. LEXIS 11291 (E.D. Pa. May 7, 2002) provides another excellent example of how the

determination of “fraudulent joinder” depends on whether the plaintiff had a reasonable

basis for naming the non-diverse defendant, rather than on the ultimate merits of the claim

against the Pennsylvania defendant.

       In Mustafa, the plaintiff suffered a traumatic amputation of his arm while using a

meat grinder in the course and scope of his employment. 2002 U.S. Dist. LEXIS, at *1.

The plaintiff, a Pennsylvania citizen, filed suit in the Philadelphia Court of Common Pleas

against multiple defendants including Hobart, the manufacturer of the meat grinder, and

Superior, the alleged seller of the meat grinder. The defendant, Hobart, was a citizen of

Ohio. The defendant, Superior, was a citizen on Pennsylvania. The defendant, Hobart,

removed the case contending that the plaintiff had fraudulently joined Superior to defeat

diversity. Id. at *2.

       In support of their allegation of fraudulent joinder, the defendants argued that,

despite the existence of a Superior sticker on the meat grinder, there was definitive

evidence that defendant, Superior, was not involved in any way in the chain of distribution

of the subject meat grinder from the time of its manufacture by Hobart to its acquisition

by the plaintiff’s employer. Id. at *6-8 and n. 5. The Honorable Petrese B. Tucker

remanded the case to the Philadelphia Court of Common Pleas, stating:




                                            16
        Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 17 of 18




       The court concludes that plaintiff has alleged a colorable claim against defendant
       Superior. Plaintiff alleges that defendant Superior sold a defective meat grinder,
       and the defective meat grinder was the proximate cause of plaintiff’s injuries. The
       Court cannot predict whether plaintiff’s allegation in his complaint would be
       sufficient to sustain his claim against defendant Superior under Rule 12(b)(6).
       However, the question that is before the Court at this juncture is whether plaintiff
       has a colorable claim in state court, and the Court holds that plaintiff does have a
       colorable claim. The Court cannot, in examining Defendant, Hobart’s fraudulent
       joinder allegation, make a determination on the merits of the case in order to
       determine that the joinder of the defendant Superior at this stage is improper.

Id. at 10, citing Batoff, 977 F.2d at 852.

       In the instant case, the Mueller Defendants, like the Defendants in Pennsy Supply,

Inc. and Mustafa, improperly ask the Court to accept Mueller Industries, Inc.’s corporate

counsel’s version of the facts instead of the factual allegations contained in the Complaint.

This is not permissible. This Court “must resolve all contested issues of substantive fact

in favor of the plaintiff.” Salley at *14 quoting Boyer at 111 and citing Brown v. Jevic at

326. Like the Defendants in Pennsy Supply, Inc. and Mustafa, the Mueller Defendants

in this case improperly seek to have the Court rule on the merits of Plaintiffs’ claims

against Mueller Streamline, Inc.

       Mueller Defendants have not met their heavy burden of showing that Plaintiffs

lacked a “reasonable basis in fact” or “colorable ground supporting the claims against”

Defendant, Mueller Southeast, Inc.

       IV.    CONCLUSION

       Mueller Defendants have failed to satisfy their heavy burden of proving that

removal to this Court was proper based on the doctrine of fraudulent joinder. Instead, for

all of the reasons discussed above, this Honorable Court must remand this matter to

where jurisdiction is proper, the Philadelphia County Court of Common Pleas.




                                             17
        Case 2:20-cv-04227-JD Document 11 Filed 09/18/20 Page 18 of 18




      WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, respectfully

request this Honorable Court to grant Plaintiffs’ Motion to Remand to the Philadelphia

County Court of Common Pleas.

                                 Respectfully Submitted,


                          By:    _____________________
                                 Brian E. Fritz, Esquire; ID No. 84044
                                 Kevin M. Durkan, Esquire; ID No. 201770


                                 FRITZ & BIANCULLI, LLC
                                 1515 Market Street, Suite 1801
                                 Philadelphia, PA 19102
                                 (215) 458-2222

                                 Attorneys for Plaintiffs, Md. Rafiqul Islam and
                                 Rahima Khatun, husband and wife


Dated: September 18, 2020




                                          18
